Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to applicant’s reply filed on January 26, 2022.

Status of Claims
Amendment of claims 1 and 6-7 is acknowledged.
Claims 1-8, 10-16, 18-24, 26-30, 32-33 and 35 are currently pending and are the subject of this office action.
Claims 11-16, 18-24, 26-30, 32-33 and 35  were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 14, 2021.
Claims 1-8 and 10 are presently under examination.
The following species are under examination:
1- Glyceryl monolinoleate (maisine) as the lipophilic surfactant, and 
2- Polyoxyl 40 hydrogenated castor oil (Cremophor RH 40) as the hydrophilic surfactant,

Priority
The present application is a CON of 12/350,930 filed on 01/08/2009.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 101 New Rejection Necessitated by Amendment).
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to neither a “product’ nor a “process" but rather embraces or overlaps two different 

In the instant case claims 6-7 embrace or overlap a product (the composition of claim 1 and its dependent claims) and a process for using the product (said composition is orally administered…).

It is noted that claims 6-7 are also rejected under 35 U.S.C. 112(b) paragraph as being indefinite.


Claim Rejections - 35 USC § 112 (New Rejection Necessitated by Amendment).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In the instant case claims 6-7 embrace or overlap a product (the composition of claim 1 and its dependent claims) and a process for using the product (said composition is orally administered….).

A single claim that claims both product and method of using the product is ambiguous (MPEP 2173.05(p) (II).


Claim Rejections - 35 USC § 112 (Modified Rejection Necessitated by Amendment).
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 stand rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Claims 6-7 recite: “wherein when said composition is orally administered as at least one unit dosage form with a meal twice daily to a hypogonadal male, said administration results in a plasma Cmax of testosterone of less than 2500 ng/dL in said hypogonadal male” or “wherein said composition is orally administered as at least one unit dosage from twice daily with a meal to a hypogonadal male, said administration results in a steady state plasma testosterone in the range of about 250 ng/dL to about 1200 ng/dL in said hypogonadal male”.
M.P.E.P. #2163 states: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.
Claims 6-7 encompass pharmaceutical compositions (compositions comprising testosterone undecanoate, at least a lipophilic surfactant and at least one hydrophilic surfactant in a predetermined ratio) further limited by their pharmacokinetic (PK) properties (i.e. achieving a certain plasma TU concentration under certain experimental conditions).  Therefore, the claims encompass a genus of pharmaceutical compositions defined by its PK properties, which is simply a wish to know the identity of such composition with that PK property.  Accordingly, there is insufficient written description encompassing: “the pharmaceutical composition of claims 6-7: “wherein when said composition is orally administered as at least one unit dosage form with a meal twice daily to a hypogonadal male, said administration results in a plasma Cmax of testosterone of less than 2500 ng/dL in said hypogonadal male” or “wherein said composition is orally administered as at least one unit dosage from twice daily with a meal to a hypogonadal male, said administration results in a steady state plasma testosterone in the range of about 250 ng/dL to about 1200 ng/dL in said hypogonadal male”, because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of : “the pharmaceutical composition of claims 6-7, wherein when said composition is orally administered as at least one unit dosage form with a meal twice daily to a hypogonadal male, said administration results in a plasma Cmax of testosterone of less than 2500 ng/dL in said hypogonadal male” or “wherein said composition is orally administered as at least one unit dosage from twice daily with a meal to a hypogonadal male, said administration results in a steady state plasma testosterone in the range of about 250 ng/dL to about 1200 ng/dL in said hypogonadal male” are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v.Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were The Court further elaborated that generic statements are not adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.
Per the Enzo court’s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly: “the pharmaceutical compositions claims 6-7, wherein when said composition is orally administered as at least one unit dosage form with a meal twice daily to a hypogonadal male, said administration results in a plasma Cmax of testosterone of less than 2500 ng/dL in said hypogonadal male” or “wherein said composition is orally administered as at least one unit dosage from twice daily with a meal to a hypogonadal male, said administration results in a steady state plasma testosterone in the range of about 250 ng/dL to about 1200 ng/dL in said hypogonadal male”, do not distinguish any particular pharmaceutical composition from others having the same activity or function and as such does not satisfy the written-description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
M.P.E.P. 2163 II-A-3-a ii) states: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i) (C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.)”.
In the instant case, Applicant discloses only one specific formulation that satisfies the structural limitations of the instant claims: Capsule B2 (Table B on page 22) or Capsule 1 (see Table 20 on page 81) which apparently, also satisfies the PK requirements of claims 6-7.
Further, the amount of testosterone in plasma will depend not only on the type of formulation administered, but also on the dose regimen (i.e. amount administered, frequency of administration, etc.), as such, very different formulations can achieve the same or similar PK profiles (in this case the amount of testosterone in plasma) by drastically changing the dose regimen.
Given the broad scope of the claimed subject matter (the large genus of pharmaceutical compositions that might satisfy the instant PK parameters when administered under certain conditions), applicant has not provided sufficient written description that would allow the skilled artisan to recognize that applicant was in possession of the genus of pharmaceutical formulations comprising testosterone undecanoate, an hydrophilic carrier and a lipophilic carrier, that under the certain undisclosed conditions will achieve the PK parameters of claims 6-7.
the pharmaceutical composition of claims 6-7, wherein when said composition is orally administered as at least one unit dosage form with a meal twice daily to a hypogonadal male, said administration results in a plasma Cmax of testosterone of less than 2500 ng/dL in said hypogonadal male” or “wherein said composition is orally administered as at least one unit dosage from twice daily with a meal to a hypogonadal male, said administration results in a steady state plasma testosterone in the range of about 250 ng/dL to about 1200 ng/dL in said hypogonadal male”, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.  See University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).
In summary, the skilled in the art will not know which carriers, active ingredients, excipients and in which proportion (other than the one example provided by Applicant) should be present in the pharmaceutical composition in order to satisfy the above PK limitations.  In other words, the skilled in the art will not know, which ones of the innumerable number of possible combinations of lipophilic surfactants, hydrophilic surfactants, and other excipients, and in which ratios should be present in the pharmaceutical composition in order to achieve the functional limitations of claims 6-7.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:
Without addressing the propriety of the rejection but in the interest of compact prosecution, applicant responds that applicant has amended claims 6 and 7 such that claims 6 and 7 do not allegedly limit the claimed composition by its PK properties, but rather claims 6 and 7 rather now further narrow the scope of claim 1 by virtue of the functional limitation newly recited in each of claims 6 and 7 respectively. As such, applicant respectfully urges that claims 6 and 7 the written description requirement of 35 USC 112, first paragraph. Accordingly, applicant respectfully requests that the examiner withdraw the rejection of claims 6 and 7 under 35 USC § 112.
Examiner’s response:
Claims 6-7 do not further narrow claim 1, since claim 1 recites a composition, while claims 6-7 recite what would happen if the composition of claim were to be administered to an hypogonadal male, and the PK parameters that would result as a consequence of that administration.  So claims 6-7 still disclose PK properties that might be expected when the composition of claim 1 is administered under certain conditions to a hypogonadal male.


Claim Rejections - 35 USC § 103 (Maintained Rejection).
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

1) Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable Dudley et. al. (US 8,241,664).


10-20% w/w of a testosterone ester, wherein the testosterone ester is testosterone undecanoate (see claims 3-4),
5-20% w/w of hydrophilic surfactant, 
50-70% w/w lipophilic surfactant, wherein the lipophilic surfactant comprises fatty acids or fatty esters (see column 8, line 24 through column 10, line7) and 
the composition also comprises co-solvents like polyethylene glycol of an average MW of about 200 to about 10,000 (see column 10, lines 34-40, according to the instant specification ([0050]) polyethylene glycol qualifies as a solidifying agent).
Finally, Dudley teaches that the composition might contain 100 mg of testosterone equivalent (see column 19, lines 15-18).

All of the above amounts and percentage ranges either are close enough, anticipate or overlap the amounts and percentage ranges of instant claim 1.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
All this will result in the practice of claims 1 and 10 with a reasonable expectation of success.

For claim 2, Dudley further teaches that the lipophilic surfactant can be a glycerol fatty acid ester (see column 8, line 31) or propylene glycol fatty acid ester (see column 8, line 55), thus resulting in the practice of claim 2 with a reasonable expectation of success.

For claim 3, Dudley teaches the presence of semi-solid excipients (see column 8, line 10), thus resulting in the practice of claim 2 with a reasonable expectation of success.



Dudley teaches all the limitations of claims 6-7, except for the statement: “wherein when said composition is orally administered as at least one unit dosage form with a meal twice daily to a hypogonadal male, said administration results in a plasma Cmax of testosterone of less than 2500 ng/dL in said hypogonadal male” or “wherein said composition is orally administered as at least one unit dosage from twice daily with a meal to a hypogonadal male, said administration results in a steady state plasma testosterone in the range of about 250 ng/dL to about 1200 ng/dL in said hypogonadal male”.  However, these pharmacokinetic properties depend on the specific pharmaceutical composition (ingredients (i.e. active ingredient and carriers, excipients, etc., and the proportion of those ingredients), which, as discussed above, are either anticipated or made obvious by the prior art. In summary all the structural limitations and amounts recited in the instant claims (pharmaceutical composition comprising testosterone undecanoate, lipophilic carriers in general and glyceryl mono-linoleate in particular, hydrophilic surfactants in general and polyoxyethylene 40 hydrogenated castor oil in particular) are disclosed by the prior art (Dudley). 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical composition made obvious by the prior art (Dudley) does not possess the same material, structural and In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

All this will result in the practice of claims 6-7 with a reasonable expectation of success.

For claim 8, Dudley further teaches that the lipophilic surfactant can be maisine (glyceryl mono-linoleate, see column 8, line 38).  Dudley teaches that the composition might contain 100 mg of testosterone equivalent (see column 19, lines 15-18), thus resulting in the practice of claim 8 with a reasonable expectation of success.
.
2) Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dudley et. al. (US 8,241,664) as applied to claims 1-3, 5-8 and 10 above, and further in view of Curd et. al. (US 2006/0172014).

Dudley teaches all the limitations of claim 4, except for the presence of phytosterol or an ester thereof.  However, Curd teaches that phytosterols are lipophilic surfactants commonly used in pharmaceutical formulations (See [0170]).
prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any lipophilic surfactant) for another (phytosterols) with an expectation of success, since the prior art establishes that both function in similar manner, thus resulting in the practice of claim 4, with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:
Applicant respectfully notes that in order establish a proper prima facie obviousness rejection under 35 USC § 103, all of the elements of the rejected claims must be found, alone or in combination, in the reference(s) over which the claims are rejected. Without addressing the propriety of the rejection but in the interest of compact prosecution, applicant responds that applicant has amended claim 1 such that sole cited reference of Dudley does not teach all of the elements of any of claims 1-3, 5-8, and 10. As such applicant respectfully urges that all of claims 1-3, 5-8, and 10 are nonobvious in light of and define over Dudley. Claims 1-3, 5-8, and 10 so defining over Dudley, applicant respectfully requests that the examiner withdraw the rejection of claims 1-3, 5-8, and 10 under 35 USC § 103 over Dudley.
Examiner’s response:



Double Patenting (Maintained Rejections)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


1) Claims 1-3, 5-8 and 10 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,778,922. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the US patent teach similar TU formulations.

2) Claims 1-3, 5-8 and 10 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,865,695. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the US patent teach similar TU formulations.

3) Claims 1-3, 5-8 and 10 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,358,241. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the US patent teach similar TU formulations.

4) Claims 1-3, 5-8 and 10 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,052,096. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the US patent teach similar TU formulations.

5) Claims 1-3, 5-8 and 10 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-42 of copending Application No. 16,818,779 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications teach similar TU formulations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6) Claims 1-3, 5-8 and 10 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22 of copending Application No. 14/713,692 (reference application). Although the claims at issue are not 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7) Claims 1-3, 5-8 and 10 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/726,572 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications teach similar TU formulations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8) Claims 1-3, 5-8 and 10 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/114,665 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications teach similar TU formulations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 21-22 of copending application 14/713,692 teach all the limitations of claim 4, except for the presence of a phytosterol or an ester thereof.  However, Curd teaches that phytosterols are lipophilic surfactants commonly used in pharmaceutical formulations (See [0170]).
At the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any lipophilic surfactant) for another (phytosterols) with an expectation of success, since the prior art establishes that both function in similar manner, thus resulting in the practice of claim 4, with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:

Examiner’s response:
Contrary to Applicant arguments no Terminal Disclaimers were filed for the above patents and copending applications.
Regarding application 14/713,692, as of the day of this response (February 4, 2022) has not yet been abandoned.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Wu-Cheng Shen can be reached on 571 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
February 4, 2022.